Detailed Action
This is a non-final Office action in response to communications received on 7/27/2021.  Claims 1-3, 6-7, 9-10 and 12 were amended. Claims 1-12 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings filed on 8/9/2019 are acknowledged.

Foreign Priority or Provisional
The foreign priority filing date of 2/10/2017 is recognized.

Preliminary Amendment
The preliminary amendment, filed 8/9/2019, is recognized.

Response to Arguments
Applicant’s amendments, filed 7/27/2021, to claims 2 and 10 correcting the claims to recite “received blockchain messages” is sufficient to overcome the objection to the aforementioned claims.  Accordingly, the objection to claims 2 and 10, as filed in (4) of the Non-Final Office action filed 4/27/2021, is withdrawn.  
Applicant’s amendments, filed 7/27/2021, to claim 1 removing “means-plus-function” language is sufficient to interpretation under 112(f) of limitations of  the aforementioned claim. Accordingly, the interpretation of claim limitations of claim 1, as filed in (7) of the Non-Final Office action filed 4/27/2021, is withdrawn.  
Applicant’s amendments, filed 7/27/2021, to claim 12 reciting “a non-transitory computer-readable medium” remedy the claim not explicitly listing what hardware/elements the system itself actually comprises and are sufficient to overcome the rejection to the aforementioned claim. Accordingly, the rejection of claim 12 under 101, as filed in (8) of the Non-Final Office action filed 4/27/2021, is withdrawn.  
Applicant’s arguments regarding the rejection of claims 1-4, 9-10 and 12 under 35 U.S.C. 103 of the claims under Feeney and Fisher have been considered, and are found unpersuasive.
Applicant argues on page 8 of the Remarks, filed 7/27/2021, the cited prior art fail to teach or suggest “add forked chains extracted at the device to a main blockchain in order to build an enhanced blockchain” because “According to paragraph [0049] of Feeney, if accidentally the blockchain creates a fork, this fork becomes invalid and is discarded and crypto-currency transactions 204 registered in invalid branches are recreated in a new block in the valid branch”, however, Examiner respectfully disagrees. Feeney teaches in paragraph [0049] that a block chain may develop a fork with branches which may be deemed valid or invalid. Transactions in an invalid branch of a fork may be incorporated into the valid branch of the fork which is a valid new portion of the blockchain (i.e. add forked chains extracted at the device to a main blockchain order to build an enhanced blockchain). 
Applicant argues on page 8 of the Remarks, filed 7/27/2021, the cited prior art fail to teach or suggest “Proof-of-Knowledge chains” because “Feeney mentions "audit chains" and the Examiner has not fairly established how ‘audit chains’ correlate to Proof-of-Knowledge chains”, however, Examiner respectfully disagrees. Feeney teaches, in paragraph [0068], “authenticating, by the computing device, based on the retrieved crypto-currency transaction, the first entity” (i.e. transactions in the blockchain implement an authentication procedure of an entity of the transaction). Feeney further teaches, in paragraph [0080] that authentication involves performing a zero-knowledge proof which may be, by example in paragraph [0081], “provide zero-sum proof of possession of secret knowledge” (i.e. Proof of knowledge). Examiner therefore correlates audit chains as described in Feeney with the PoK chain of the claimed invention.
Consequently, the rejection of the claims under 35 U.S.C. 103 under Feeney and Fisher is sustained.
Applicant’s arguments regarding the rejection of claim 5 under 35 U.S.C. 103 of the claim under Feeney, Fisher and Shah have been considered, and are found persuasive. Accordingly, a new rejection under 35 U.S.C. 103 is set forth for the previously mentioned claim.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the claim recites “A device to be connected to a network”. The claim also recites that the device performs “receive an authentication request from an application or a device”. In order to distinguish the device described in the claim from the device from which the authentication request is received, providing clarity to dependent claims which recite “the device”, Examiner recommends amending the claim to recite “receive an authentication request from an application or a second device, the authentication request including at least one PoK, retrieve, from the PoK database, at least one PoK chain corresponding to the application or second device identified in the authentication request”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney (US 2016/0162897 A1), in view of Fisher (US 2016/0283920 A1).
 Regarding claim 1, Feeney teaches the limitations of claim 1 substantially as follows:
A device to be connected to a network where connected devices share a ledger of transactions between them under the form of a main blockchain composed of blocks, (Feeney; Para. [0025] & [0045]-[0046]: A client device (i.e. device) connected to network, with an audit chain including a blockchain (i.e. share a ledger of transactions) listed in blocks (i.e. under the form of a main blockchain composed of blocks))
each block containing a timestamp and a link to a previous block, such device comprising: (Feeney; Para. [0045]-[0046]: Each block preserves a chronological order (i.e. timestamp) and contains a hash describing the previous block (i.e. link to a previous block))
at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the device at least to:  (Feeney; Para. [0020]: Computer programs stored in a main memory which, when executed, enable the processor to perform embodiments of the invention)
add forked chains extracted at the device to a main blockchain in order to build an enhanced blockchain and to store the enhanced blockchain in a chain database; (Feeney; Paras. [0047]-[0049]: Creating a block chain which develops a fork (i.e. add forked chains) and adding the forked portion to the blockchain (i.e. to a main blockchain) in order to form the valid new portion of the blockchain (i.e. enhanced blockchain and to store the enhanced blockchain in a chain database))
compute at least one Proof-of-Knowledge (PoK) chain based at least on the enhanced blockchain, (Feeney; Paras. [0025] & [0045]-[0046]: An audit chain (i.e. PoK chain) including a blockchain (i.e. based on the enhanced blockchain))
a PoK chain being composed of PoK blocks, each PoK block containing a timestamp and a link to a previous PoK block,  (Feeney; Paras. [0045]-[0046] & [0051]: Audit chain (i.e. PoK chain) being a block chain ecosystem data structure (i.e. composed of PoK blocks) blocks in the chain having a chronological order (i.e. timestamp) and contains a hash describing the previous block (i.e. link to a previous block)
store the PoK chain in a PoK database, (Feeney; Fig. 1A; Paras. [0021], [0055], [0058] & [0060]: blockchain authentication information stored in a data storage device (i.e. PoK database))
receive an authentication request from an application or a device, the authentication request including at least one PoK, (Feeney; Paras. [0042], [0064], [0080]: authentication information (i.e. authentication request) demonstrating possession of a key (i.e. at least on PoK))
retrieve, from the PoK database, at least one PoK chain corresponding to the application or device identified in the authentication request; (Feeney; Paras. [0042] & [0066]: receiving a transaction from an audit chain (i.e. one PoK chain) corresponding to the private key used in authentication (i.e. corresponding to the application or device identified in the authentication request))
compute at least one PoK based on the at least one PoK chain retrieved from the PoK database, compare it with the at least one PoK included in the authentication request, and if they match, validate the authentication request.  (Feeney; Paras. [0042], [0065], [0068], [0078] & [0080]: A cryptographic hash of the committed value (i.e. PoK) is submitted and compared to a repeated hashing algorithm result to verify that it is the committed value (i.e. compare to at least one PoK included in the authentication request))
Feeney does not teach the limitations of claim 1 as follows:
send the at least one PoK included in the authentication request and the at least one PoK chain retrieved from the PoK database to an authentication validator of the device, 

send the at least one PoK included in the authentication request and the at least one PoK chain retrieved from the PoK database to an authentication validator of the device, (Fisher; Para. [0018]-[0021]: Transmitting a hash file for confirmation (i.e. at least one PoK included in the authentication request) and a hash blockchain (i.e. at least one PoK chain) to a server for confirmation (i.e. authentication validator))
Fisher is combinable with Feeney because both are from the same field of endeavor of processes for construction of a block chain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Feeney to incorporate the use of a confirmation server to verify a hash file for use in a block chain as in Fisher in order to improve the security of the system by providing a means by which an addition to the block chain may be verified by an entity.

Regarding claim 2, Feeney and Fisher teach the limitations of claim 1.
Feeney and Fisher teach the limitations of claim 2 as follows:
The device of claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device at least to:  
analyze received blockchain messages, build a new block according to the received blockchain messages, and send the new block to a fork broadcast of the device and to all the other devices within the network, and, receive blocks from a miner of the device and from other devices within the network and to extract forked chains from received blocks.  (Feeney; Paras. [0005], [0018] & [0047]-[0049]: Receiving a transaction and (i.e. blockchain message) and creating a block to be added to a blockchain which may result in a fork (i.e. building a new block according to the received blockchains messages and sending the new block to the fork broadcast and to all the other devices within the network))

Regarding claim 3, Feeney and Fisher teach the limitations of claim 1.
Feeney and Fisher teach the limitations of claim 3 as follows:
The device of claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device at least to: 
aggregate, using an aggregation function, each forked chain head of the enhanced block chain with the block of the main chain they are attached to so as to form a single PoK block, the PoK blocks forming the PoK chain.  (Feeney; Paras. [0047]-[0049]: Creating a block chain which develops a fork (i.e. forked chains) and adding the forked portion to the blockchain (i.e. block of the main chain) in order to form the valid new portion of the blockchain (i.e. form a single PoK block, the PoK blocks forming the PoK chain))

Regarding claim 4, Feeney and Fisher teach the limitations of claim 3.
Feeney and Fisher teach the limitations of claim 4 as follows:
The device of claim 3, wherein the aggregation function is a Hash function.  (Feeney; Para. [0045]: blocks in an audit chain are cryptographically secured using hashed (i.e. hash function))

Regarding claim 9, Feeney teaches the limitations of claim 9 substantially as follows:
A method of authenticating a device within a network of connected devices that share a ledger of transactions between them under the form of a blockchain composed of blocks, (Feeney; Para. [0025] & [0045]-[0046]: A client device (i.e. device) connected to network, with an audit chain including a blockchain (i.e. share a ledger of transactions) listed in blocks (i.e. under the form of a main blockchain composed of blocks))
each block contains a timestamp and a link to a previous block, the method comprising: (Feeney; Para. [0045]-[0046]: Each block preserves a chronological order (i.e. timestamp) and contains a hash describing the previous block (i.e. link to a previous block))
extracting forked chains from received blocks; adding all forked chains to a main blockchain in order to build an enhanced blockchain; (Feeney; Paras. [0047]-[0049]: Creating a block chain which develops a fork (i.e. add forked chains) and adding the forked portion to the blockchain (i.e. to a main blockchain) in order to form the valid new portion of the blockchain (i.e. enhanced blockchain and to store the enhanced blockchain in a chain database))
storing the enhanced blockchain in a chain database; (Feeney; Fig. 1A; Paras. [0021], [0055], [0058] & [0060]: blockchain authentication information stored in a data storage device (i.e. chain database))
computing at least one PoK chain based at least on the enhanced blockchain, (Feeney; Paras. [0025] & [0045]-[0046]: An audit chain (i.e. PoK chain) including a blockchain (i.e. based on the enhanced blockchain))
a PoK chain being composed of PoK blocks, each PoK block containing a timestamp and a link to a previous PoK block, (Feeney; Paras. [0045]-[0046] & [0051]: Audit chain (i.e. PoK chain) being a block chain ecosystem data structure (i.e. composed of PoK blocks) blocks in the chain having a chronological order (i.e. timestamp) and contains a hash describing the previous block (i.e. link to a previous block)
receiving an authentication request from an application or a device, the authentication request including at least one PoK, (Feeney; Paras. [0042] & [0066]: receiving a transaction from an audit chain (i.e. one PoK chain) corresponding to the private key used in authentication)
computing at least one PoK based on the at least one PoK chain retrieved from the PoK database, comparing it with the at least one PoK included in the authentication request, and if they match, validating the authentication request.  (Feeney; Paras. [0042], [0065], [0068], [0078] & [0080]: A cryptographic hash of the committed value (i.e. PoK) is submitted and compared to a repeated hashing algorithm result to verify that it is the committed value (i.e. compare to at least one PoK included in the authentication request))

retrieving from the PoK database at least one PoK chain corresponding to the application or device identified in the authentication request; and, 
However, in the same field of endeavor, Fisher discloses the limitations of claim 9 as follows:
retrieving from the PoK database at least one PoK chain corresponding to the application or device identified in the authentication request; and, (Fisher; Para. [0018]-[0021]: Transmitting a hash file for confirmation (i.e. at least one PoK included in the authentication request) and a hash blockchain (i.e. at least one PoK chain) to a server for confirmation (i.e. authentication validator))
Fisher is combinable with Feeney because both are from the same field of endeavor of processes for construction of a block chain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Feeney to incorporate the use of a confirmation server to verify a hash file for use in a block chain as in Fisher in order to improve the security of the system by providing a means by which an addition to the block chain may be verified by an entity.

Regarding claim 10, Feeney and Fisher teach the limitations of claim 9.
Feeney and Fisher teach the limitations of claim 10 as follows:
The method of claim 9 further comprising analyzing received blockchain messages, building a new block according to the received blockchain[[s]] messages, and sending the new block to all the other devices within the network.  (Feeney; Paras. [0005], [0018] & [0047]-[0049]: Receiving a transaction and (i.e. blockchain message) and creating a block to be added to a blockchain (i.e. building a new block according to the received blockchains messages and sending the new block to all the other devices within the network))

Regarding claim 12, Feeney teaches the limitations of claim 12 substantially as follows:
A non-transitory computer-readable medium comprising executable code stored thereon that when executed, causes a computer to perform at least the following: (Feeney; Para. [0020]: Computer programs stored in a main memory which, when executed, enable the processor to perform embodiments of the invention)
extracting forked chains from received blocks; adding all forked chains to a main blockchain in order to build an enhanced blockchain; (Feeney; Paras. [0047]-[0049]: Creating a block chain which develops a fork (i.e. add forked chains) and adding the forked portion to the blockchain (i.e. to a main blockchain) in order to form the valid new portion of the blockchain (i.e. enhanced blockchain and to store the enhanced blockchain in a chain database))
storing the enhanced blockchain in a chain database; (Feeney; Fig. 1A; Paras. [0021], [0055], [0058] & [0060]: blockchain authentication information stored in a data storage device (i.e. chain database))
computing at least one Proof-of-Knowledge (PoK) chain based at least on the enhanced blockchain, (Feeney; Paras. [0025] & [0045]-[0046]: An audit chain (i.e. PoK chain) including a blockchain (i.e. based on the enhanced blockchain))
a PoK chain being composed of PoK blocks, each PoK block containing a timestamp and a link to a previous PoK block, (Feeney; Paras. [0045]-[0046] & [0051]: Audit chain (i.e. PoK chain) being a block chain ecosystem data structure (i.e. composed of PoK blocks) blocks in the chain having a chronological order (i.e. timestamp) and contains a hash describing the previous block (i.e. link to a previous block)
receiving an authentication request from an application or a device, the authentication request including at least one PoK, (Feeney; Paras. [0042] & [0066]: receiving a transaction from an audit chain (i.e. one PoK chain) corresponding to the private key used in authentication)
computing at least one PoK based on the at least one PoK chain retrieved from the PoK database, comparing it with the at least one PoK included in the authentication request, and if they match, validating the authentication request. (Feeney; Paras. [0042], [0065], [0068], [0078] & [0080]: A cryptographic hash of the committed value (i.e. PoK) is submitted and compared to a repeated hashing algorithm result to verify that it is the committed value (i.e. compare to at least one PoK included in the authentication request))
Feeney does not teach the limitations of claim 12 as follows:
retrieving from the PoK database at least one PoK chain corresponding to the application or device identified in the authentication request; and, 

retrieving from the PoK database at least one PoK chain corresponding to the application or device identified in the authentication request; and, (Fisher; Para. [0018]-[0021]: Transmitting a hash file for confirmation (i.e. at least one PoK included in the authentication request) and a hash blockchain (i.e. at least one PoK chain) to a server for confirmation (i.e. authentication validator))
Fisher is combinable with Feeney because both are from the same field of endeavor of processes for construction of a block chain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Feeney to incorporate the use of a confirmation server to verify a hash file for use in a block chain as in Fisher in order to improve the security of the system by providing a means by which an addition to the block chain may be verified by an entity.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feeney (US 2016/0162897 A1), in view of Fisher (US 2016/0283920 A1), as applied to claim 1, further in view of Suresh (US 2018/0097630 A1).
 Regarding claim 5, Feeney and Fisher teach the limitations of claim 3.
Feeney and Fisher do not teach the limitations of claim 5 as follows:
The device of claim 3, wherein the aggregation function is a bitwise XOR.  
However, in the same field of endeavor, Suresh discloses the limitations of claim 5 as follows:
The device of claim 3, wherein the aggregation function is a bitwise XOR.  (Suresh; Para. [0027]: The cipher text from each block cipher is XOR-ed with a respective block key and a respective message block to generate an intermediate hash value, creating a block chain of all input message blocks (i.e. aggregation function is a bitwise XOR))
Suresh is combinable with Feeney and Fisher because both are from the same field of endeavor of processes for construction of a block chain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Feeney and Fisher to incorporate the use of an XOR function to combine block information as in Suresh in order to expand the functionality of the system by providing additional means by which information may be aggregated to the blockchain.

Allowable Subject Matter
	Claims 6-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
As to claim 6, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The device of claim 1, further comprising an authentication database storing for each device or application a time of last authentication, and 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device at least to: 
retrieve from the authentication database the time of last authentication of the application or device, and forward it to the authentication validator, 

As to claim 7, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The device of claim 1, wherein, the request for authentication includes a PoK policy including a list of PoK chains required to compute the PoK and to validate the authentication request, and wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device at least to: interact with other devices within the network in order to retrieve additional PoK chains, and if the PoK database of the device does not include all the PoK chains required in the PoK policy, to send a request for additional PoK chains to   

As to claim 8, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The device of claim 1, wherein, the request for additional PoK chains comprises all PoK chains stored in the PoK database of the device, the PoK chains included in said request being intended to be used by the device receiving said request for authenticating the sender of said request.

As to claim 11, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The method of claim 9, wherein the request for authentication includes a PoK policy including a list of PoK chains required to compute the PoK and to validate the authentication request, the method further comprising: if the PoK database does not include all the PoK chains required in the PoK policy, retrieving additional PoK chains from other devices within the network,  

Prior Art Considered But Not Relied Upon
	Back (US 2016/0330034 A1) which teaches a method of transferring an asset to a sidechain from a parent chain using a generated simplified payment verification proof.
Miller (US 2017/0132620 A1) which teaches a method for facilitating micro transactions involving a transaction device including a generation of a plurality of key pairs in a blockchain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438  
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438